WILLIAMS, J.,
dissenting:
I respectfully dissent and would affirm the order of the circuit court. I disagree with the majority’s holding that a jury could reasonably conclude that Shenandoah failed to meet its burden of proving Lorenzo made the misrepresentation with the requisite fraudulent intent. The undisputed evidence indicates that Lorenzo reported alcohol and cocaine abuse to a *41nurse and treating physician just one year prior to completing the insurance application at issue in the this case.
Further, I disagree with the majority’s reliance on its finding that no evidence indicated that Lorenzo associated his alcohol or cocaine use with any increased medical risk. I believe the association of a prospective insured’s drug and alcohol abuse to an increased medical risk is patently apparent. See Sadel v. Berkshire Life Ins. Co. of Am., 473 Fed.Appx. 152, 156 (3d Cir.2012) (affirming the trial court’s order granting the insurance company summary judgment on its rescission counterclaims because clear and convincing evidence indicated the insurer’s application included fraudulent statements, namely denying past drug use and treatment for drug use); Burkert v. Equitable Life Assur. Soc. of Am., 287 F.3d 293, 297-98 (3d Cir.2002) (noting that under Pennsylvania law, misrepresentations regarding alcohol abuse in a life insurance application are deemed to be made in bad faith as a matter of law and extending those holdings to drug abuse); Life Ins. Co. of Ga. v. Helmuth, 182 Ga.App. 750, 357 S.E.2d 107, 108-09 (1987) (reversing the trial court’s denial of an insurance company’s directed verdict motion based on undisputed evidence that the insured concealed information about her past treatment for drug and alcohol use). Moreover, evidence that Lorenzo failed to disclose his drug and alcohol use in order to conceal his conduct from his wife and aunt is purely speculative and, further, is irrelevant to the question of his intent to defraud Shenandoah. I believe that, as a matter of law, Lorenzo’s knowing and willful concealment of his drug and alcohol abuse demonstrated an intent to defraud Shenandoah and, thus, the trial court did not err in granting Shenandoah’s motion for a directed verdict.